984 A.2d 936 (2009)
In re ESTATE OF John J.B. LIGHT, Deceased
Petition of Sarah Light Block.
No. 451 MAL 2009.
Supreme Court of Pennsylvania.
December 3, 2009.

ORDER
PER CURIAM.
AND NOW, this 3rd day of December, 2009, the Petition for Allowance of Appeal, Application to Relinquish Jurisdiction for the Limited Purpose of Appointing a Personal Representative or Administrator Pendente Lite, and Motion to Expedite Consideration of the Application to Relinquish Jurisdiction for the Limited Purpose of Appointing a Personal Representative or Administrator Pendente Lite are hereby DENIED.